DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-15, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/21.

Applicant’s election without traverse of claims 16-20 and 23 in the reply filed on 12/8/21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “High efficient OLED displays prepared with the air-gapped bridges on quantum dot patters for optical recycling” by Kim et al. (hereinafter Kim), provided by applicant in the IDS filed 11/26/18.
Regarding claim 16, Kim discloses a light emitting display device (abstract), comprising:
a substrate;
a light emitting diode over the substrate; and
a color conversion layer over the light emitting diode and including a plurality of luminous bodies (quantum dots, Fig. 1c),
wherein each luminous body includes:
a plurality of emission moieties, each emission moiety including an inorganic emission particle (core) and a coating layer (shell) surrounding a surface of the inorganic emission particle (page 6, para 4), and
an encapsulation moiety (PGMEA, page 3) connected to or combined with the coating layer of the plurality of emission moieties and surrounding the plurality of emission moieties (page 6, para 4).


Regarding claim 17, Kim discloses the light emitting display device according to claim 16, wherein a red pixel region is defined in the substrate (page 2, para 2), and the color conversion layer includes a red color conversion layer in the red pixel region (Fig. 1c), and
wherein a light from the light emitting diode is converted into a red wavelength light by the luminous body in the red color conversion layer (page 2, para 2 and Fig. 1a).

Regarding claim 18, Kim discloses the light emitting display device according to claim 17, wherein a green pixel region is further defined in the substrate (page 6, para 1), and the color conversion layer further includes a green color conversion layer in the green pixel region (page 6, para 1 and Fig. 1a), and
wherein the light from the light emitting diode is converted into a green wavelength light by the luminous body in the green color conversion layer (page 6, para 1 and Fig. 1a).

Regarding claim 19, Kim discloses the light emitting display device according to claim 16, wherein a red pixel region and a green pixel region are defined in the 
wherein a light from the light emitting diode is converted into a red-green wavelength light by the luminous body in the color conversion layer (Fig. 2a and page 3, para 2 and page 6, para 1).

Regarding claim 20, Kim discloses the light emitting display device according to claim 16, further comprising: a color filter layer (CF),
wherein the color conversion layer is positioned between the light emitting diode and the color filter layer (page 2, para 2 and Figs. 1a and 1c).

Claims 16-20 and 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0161088 A1 to Sung et al. (hereinafter Sung).
Regarding claim 16, Sung discloses a light emitting display device (para [0021]), comprising:
a substrate (para [0100]);
a light emitting diode over the substrate (para [0071]); and
a color conversion layer (270, para [0071]) between the substrate and the light emitting diode (Fig. 6) or over the light emitting diode (para [0071] and Fig. 7) and including a plurality of luminous bodies (quantum dots, para [0042]),
wherein each luminous body includes:

an encapsulation moiety (matrix resin, para [0037]) connected to or combined with the coating layer of the plurality of emission moieties and surrounding the plurality of emission moieties (para [0034] and Fig. 1).
The reference does not expressly disclose connection to or combination with the coating layer of the plurality of emission moieties by a covalent bond.  However, the encapsulation moiety is a polymer, therefore the bond is presumed covalent, absent evidence to the contrary. 

Regarding claim 17, Sung discloses the light emitting display device according to claim 16, wherein a red pixel region is defined in the substrate, and the color conversion layer includes a red color conversion layer in the red pixel region (para [0105]), and
wherein a light from the light emitting diode is converted into a red wavelength light by the luminous body in the red color conversion layer (para [0063]).

Regarding claim 18, Sung discloses the light emitting display device according to claim 17, wherein a green pixel region is further defined in the substrate, and the color conversion layer further includes a green color conversion layer in the green pixel region (para [0105]), and
wherein the light from the light emitting diode is converted into a green wavelength light by the luminous body in the green color conversion layer (para [0063]).

Regarding claim 19, Sung discloses the light emitting display device according to claim 16, wherein a red pixel region and a green pixel region are defined in the substrate, and the color conversion layer covers the red pixel region and the green pixel region (para [0105]), and
wherein a light from the light emitting diode is converted into a red-green wavelength light by the luminous body in the color conversion layer (para [0063]).

Regarding claim 20, Sung discloses the light emitting display device according to claim 16, further comprising: a color filter layer,
wherein the color conversion layer is positioned between the light emitting diode and the color filter layer (para [0107]).

Regarding claim 23, Sung discloses an inorganic light emitting display device (para [0021]), comprising:
a substrate (para [0100]);
an inorganic light emitting diode including a first electrode, a second electrode facing the first electrode (para [0079]) and an emitting layer between the first and second electrodes and including a plurality of luminous bodies (para [0079] and Fig. 7); and
a driving element (circuit, para [0108]) between the substrate and the inorganic light emitting diode and connected to the inorganic light emitting diode (para [0108] and (Fig. 7),

a plurality of emission moieties, each emission moiety including an inorganic emission particle (core) and a coating layer (shell, para [0112] or capping layer, para [0040]) surrounding a surface of the inorganic emission particle, and
an encapsulation moiety (matrix resin, para [0037]) connected to or combined with the coating layer of the plurality of emission moieties and surrounding the plurality of emission moieties (para [0034] and Fig. 1).
The reference does not expressly disclose connection to or combination with the coating layer of the plurality of emission moieties by a covalent bond.  However, the encapsulation moiety is a polymer, therefore the bond is presumed covalent, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10103345 B2 (hereinafter 345).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach inorganic light emitting display devices claims 16 and 23 and 345 claims 1 and 10).  

Claims 16-20 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7, 8, 10 and 14 of U.S. Patent No. 11222997 B2 (hereinafter 997).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach inorganic light emitting display devices comprising a substrate, inorganic light emitting diode including electrodes, a driving element and an emitting layer comprising a plurality of emission moieties comprising a particle (core) and a coating layer surrounding the particle (shell) and an encapsulation moiety (matrix resin) connected to the coating by a covalent bond (instant claims 16 and 23 and 997 claims 2, 10 and 14).  Both teach red pixel regions and green pixel regions, instant claims 17-19 and 997 claims 7 and 8) and color filters (pixel regions, instant claim 20 and 997 claims 7 and 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734